DETAILED ACTION
Notice of AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Arguments
2.	Applicant’s remarks received on Oct. 13, 2022 with respect to the amended independent claims have been acknowledged and are moot in view of a new ground of rejection necessitated by the corresponding amendment.  Currently claims 1, 5-9, 12, 13, 21, and 23-26 are rejected, and claims 2-4, 10, 11, 14-20, 22, 27, and 28 are cancelled. 

Response to Amendments
Double Patenting
3.	Claims 1 and 9 are respectively rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,939,002.
The subject matter claimed in the instant application is an obvious variation of that in the referenced patent publication of US Patent: 10,939,002.  The referenced patent publication and the instant application are claiming similar subject matter as indicated in in the table below.
Instant Application
Claim 1: A printing apparatus comprising: a memory; and at least one processor in communication with the memory which executes the following: registering information about a signage content to be displayed in association with each of a plurality of events; receiving an event having occurred in the printing apparatus; displaying, based on receiving the event, a signage content associated with the received event; storing information about the displayed signage content based on the event; displaying a main menu screen including a first object for giving an instruction to redisplay the signage content displayed based on the event and a second object for using a print function of the printing apparatus, by closing a screen on which the signage content is displayed; and based on selection of the first object on the main menu screen, redisplaying the signage content displayed immediately before among a plurality of registered signage contents based on the stored information, and not displaying a signage content not displayed immediately before; and based on selection of the second object on the main menu screen, displaying a screen for using the print function.

Claim 9: A control method for a printing apparatus, the method comprising: registering information about a signage content to be displayed in association with each of a plurality of events; receiving an event having occurred in the printing apparatus; displaying, based on receiving the event, a signage content associated with the received event; storing information about the displayed signage content based on the event; displaying a main menu screen including a first object for giving an instruction to redisplay the signage content displayed based on the event and a second object for using a print function of the printing apparatus, by closing a screen on which the signage content is displayed; -3-Amendment for Application No.: 17/161383Attorney Docket: 10170593US02based on selection of the first object on the main menu screen, displaying a signage content displayed immediately before among a plurality of registered signage contents based on the stored information, and not displaying a signage content not displayed immediately before; and based on selection of the second object on the main menu screen, displaying a screen for using the print function


Patent: 10,939,002

Claim 1: A system including an information processing apparatus and a printing apparatus, the information processing apparatus comprising: a memory; at least one processor in communication with the memory which executes the following: displaying a setting screen for setting first web contents to be displayed after login to the printing apparatus second web contents to be displayed when the printing apparatus starts printing, and third web contents to be displayed after logout of the printing apparatus; and receiving, via the setting screen, an instruction to register information indicating the first web contents to be displayed after login to the printing apparatus information indicating the second web contents to be displayed when the printing apparatus performs printing and information indicating the third web contents to be displayed after logout of the printing apparatus, the printing apparatus comprising: a memory; and at least one processor in communication with the memory which executes the following: detecting one of a login event of the printing apparatus, a print start event of the printing apparatus, and a logout event of the printing apparatus; in a case where the detected event is the login event of the printing apparatus, based on the registered information indicating the first web contents, acquiring the first web contents and displaying-2-Amendment for Application No.: 15/499227 Attorney Docket: 10170593US01first screen including the acquired first web contents and not including an object for giving an instruction to redisplay of web contents; in a case where the detected event is the first print start event of the printing apparatus, based on the registered information indicating the second web contents, acquiring the second web contents and displaying a second screen including the acquired second web contents and not including an object for giving an instruction to redisplay of web contents; displaying a main menu screen including an object for giving an instruction to redisplay web contents and an object for using a function of the printing apparatus in response to closing of the first screen including the first web contents or the second screen including the second web contents after displaying the first screen including the first web contents or the second screen including the second web contents; redisplaying which were displayed immediately before redisplay, and not displaying web contents, which were not displayed immediately before redisplay, in response to selection of the object for giving the instruction to redisplay the web contents included in the main menu screen, in a case where the detected event is the logout event of the printing apparatus, acquiring the third web contents and displaying a third screen including the acquired third web contents and not including the object for giving the instruction to redisplay the web contents based on the registered information indicating the third web contents; and displaying a screen displayed before the login to the printing apparatus in response to closing of a third screen including the third web contents after displaying the third screen including the third web contents, wherein, in a case where the main menu screen is displayed by closing a first screen including the first web contents and where the object for giving the instruction to redisplay the web contents included in the main menu screen is-3-Amendment for Application No.: 15/499227 Attorney Docket: 10170593US01selected, the contents that are redisplayed as the last-displayed contents are the first web contents, and wherein, in a case where the main menu screen is displayed by closing a second screen including the second web contents and where the object for giving the instruction to redisplay the web contents included in the main menu screen is selected, the contents that are redisplayed as the last-displayed contents are the second web contents.


Although the claims at issue are not identical, they are not patentably distinct from each other because all the corresponding limitations are disclosed.  
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 9, 21, 23, 24, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898) and in further view of Tsujimoto (US Pub: 2015/0002888) and JP’817 (JP Pub: 6005817). 	
Regarding claim 1 (currently amended), Matsumoto teaches: A printing apparatus comprising: a memory [fig. 1: 19]; and at least one processor in communication with the memory which executes the following [fig. 1: 11]: registering information about a signage content to be displayed in association with each of a plurality of events [p0063, p0064]; receiving an event having occurred in the printing apparatus; displaying, based on receiving the event, a signage content associated with the received event; storing information about the displayed signage content based on the event [p0193-p0196].
Matsumoto does not display both signage object and print function object together.  In the same field of endeavor, Tsujimoto teaches: displaying a main menu screen including a first object for giving an instruction to redisplay the signage content displayed based on the event [fig. 4: web browser] and a second object for using a print function of the printing apparatus, by closing a screen on which the signage content is displayed, based on selection of the second object on the main menu screen, displaying a screen for using the print function [fig. 4: copy/fax]; 
Tsujimoto further teaches: based on selection of an object, redisplaying the signage content displayed immediately before among a plurality of registered signage contents based on the stored information, and not displaying a signage content not displayed immediately before [p0088, p0098-p0103].  
Therefore, given Tsujimoto’s prescription on objects/buttons for selecting signage content and print function, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of the two to have a button designated for signage display selection and a button for print function so user can instruct signage content display at any time for convenience.
Tsujimoto introduces an additional object (back button) for redisplaying a signage displayed immediately before rather than using the same object, web browser, for re-displaying.  In the same field of endeavor, JP’817 teaches the same object for redisplaying the signage content displayed immediately before [page 19: p07; page 20: 1-4 (Notice, there is no additional button needed for redisplaying a previously displayed advertisement content when a web page is selected within a predetermined period.  Therefore, given JP’817’s prescription on redisplaying a signage content displayed immediately before upon selecting a web page button within a predetermined period, and Tsujimoto’s disclosure on having a web browser button on the main page for browsing advertisement content associated with websites, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to modify Tsujimoto’s user interface to allow a logged-in user to press the web browser button to redisplay a previously displayed signage content without going back to server for reloading for improving displaying efficiency.  Notice, using one or two buttons from one or two UI display pages to perform the same function for producing the same result would have been obvious alternatives within grasp of an ordinary skilled in the art.

Claim 9 (currently amended) has been analyzed and rejected with regard to claim 1.
Regarding claim 21 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein the first object and the second object are displayed on a same row on the main menu screen [fig. 4].  

Regarding claim 23 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein, upon selection of the first object, signage content corresponding to a logout event is displayed [fig. 5: S21, S22, S34].

Regarding claim 24 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 1, wherein, upon selection of the first object, a bulletin board application is launched, and signage content is displayed [p0088-p0091, p0098 (When Web Browser button is selected, a web browser application/bulletin board application is launched.)].

Regarding claim 26 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto further teaches: The printing apparatus according to claim 1, wherein a signage content to be displayed based on selection of the first object is changed depending on the registered information [Matsumoto: fig. 2A (The signage content to be displayed is based on registered URL triggered by a corresponding event disclosed by Matsumoto.)].

6.	Claims 5, 6, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898), Tsujimoto (US Pub: 2015/0002888), and JP’817 (JP Pub: 6005817); and in further view of Nakayama et al (US Pub: 2014/0198341). 	Regarding claim 5 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Tsujimoto teaches: The printing apparatus according to claim 1, wherein the plurality of events includes at least a login event [p0089, p0090, fig. 5: S22-S25].  For a redundant teaching in the same field of endeavor, Nakayama et al also teaches the event including at least a login event [p0109-p0114, fig. 10 (Ads display starts upon user authentication and displayed content varies based on authenticated user ID.)].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display various content upon user login event for displaying personalized information. 	Regarding claim 6 (previously presented), the rationale applied to the rejection of claim 5 has been incorporated herein.  Tsujimoto further teaches: The printing apparatus according to claim 5, wherein the received event is a login event, wherein the main menu is displayed by closing a screen of a signage content associated with the received login event, and wherein in a case where the first object is selected, the signage content associated with the login event is redisplayed [p0079, p0080, p0099, p0088-p0090, fig. 5: S27, S28, S31-S33 (When “x” in fig. 11 is pressed the signage screen 32 associated with login user is closed and the operation screen is displayed as illustrated fig. 4.  And when Web Browser/the first object is selected again, the signage content associated with the login user is displayed in fig. 11.)].  
	
Regarding claim 12 (previously presented), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 12 has been analyzed and rejected with regard to claims 5 and 6.

7.	Claims 7, 8, 13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumoto (US Pub: 2010/0010898), Tsujimoto (US Pub: 2015/0002888), and JP’817 (JP Pub: 6005817); and in further view of Tamanaka (JP Pub: 2013228897). 	Regarding claim 7 (currently amended), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto in view of Tsujimoto and JP’817 does not specify a logout event.  In the same field of endeavor in terms of displaying content upon user operation related events, Tamanaka teaches: The printing apparatus according to claim 1, wherein the plurality of events includes at least a logout event [p0013, p0032].  Therefore, given Tamanaka’s prescription on displaying content upon user login or logout and Tsujimoto’s disclosure on displaying a different content when user is logged-in as opposed to not logged-in upon selection of the first object [fig. 5: S22, S23-S25, S34], it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display various content upon user login or logout in order to effectively customize content displaying for targeted user. 	Regarding claim 8 (previously presented), the rationale applied to the rejection of claim 7 has been incorporated herein.  Tamanaka further teaches: The printing apparatus according to claim 7, wherein the received event is a logout event, and wherein a screen to be displayed before login to the printing apparatus is displayed by closing a screen of a signage content associated with the received logout event [p0008 (A predetermined content is displayed until a customer logs in or logs out.  As specific content is designated for a user upon login, the content would close off and switch to different content upon user logout.)].
Regarding claim 13 (previously presented), the rationale applied to the rejection of claim 9 has been incorporated herein.  Claim 13 has been analyzed and rejected with regard to claims 7 and 8.

Regarding claim 25 (previously presented), the rationale applied to the rejection of claim 1 has been incorporated herein.  Matsumoto further teaches: The printing apparatus according to claim 1, wherein the plurality of events includes a print execution start event [p0193, fig. 2A].  Matsumoto in view of Tsujimoto and JP’817 does not specify a login event or a logout event.  In the same field of endeavor, Tamanaka teach a login event and a logout event [abstract].  Therefore, it would have been obvious for an ordinary skilled in the art before the effective filing date of the claimed invention to combine the teaching of all to display different contents associated with various events for improving user/audience experience.


Conclusion
8.	There is a new ground of rejection necessitated by the corresponding amendment presented in this Office Action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 706.07(a).  
Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact
9.  	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAN ZHANG whose telephone number is (571)270-3751.  The examiner can normally be reached on Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
    
    /Fan Zhang/
								    Patent Examiner, Art Unit 2674